Title: To George Washington from Alexander Hamilton, 28 August 1797
From: Hamilton, Alexander
To: Washington, George



My Dear Sir
New York Aug. 28. 1797

The receipt two days since of your letter of the 21 instant gave me sincere pleasure. The token of your regard, which it announces, is very precious to me, and will always be remembered as it ought to be.
Mrs Hamilton has lately added another boy to our Stock. She and the child are both well—She desires to be affectionately remembered to Mrs Washington & yourself.
We have nothing new here more than our papers contain; but are anxiously looking forward to a further development of the negotiations

in Europe with an ardent desire for general accommodation. It is at the same time agreeable to observe that the public mood is adopting more and more sentiments truly American and free from foreign tincture. I beg my best respects to Mrs Washington, and that you will always be assured of the most respectful & affectionate attachment of Dr Sir Yr obliged & very Obedt Servt

A. Hamilton

